Action to recover damages for personal injuries sustained by Giovanna Gambino when struck by defendant’s automobile as she was crossing a Brooklyn thoroughfare. Her husband joined in the complaint and sued to recover for medical expenses and loss of services. The appeal is from the judgment dismissing the complaint, entered on the verdict of the jury. Judgment unanimously affirmed, with costs, on the ground that in the circumstances disclosed, the jury were justified in finding that plaintiff Giovanna Gambino was negligent in attempting to cross the street. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.